Order entered October            , 2012




                                                In The
                                     Court of Zippeabs
                            liftb 3Bititritt of 1texa5 at rialtos
                                          No. 05-11-01702-CR
                                          No. 05-11-01703-CR

                               PRESTON QUIN BOAN, Appellant

                                                  V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the 296th Judicial District Court
                                    Collin County, Texas
                      Trial Court Cause Nos. 401-80538-07, 401-80539-07

                                              ORDER
         The Court ORDERS court reporter Jan Dugger to file, within FIFTEEN DAYS of the

date of this order, a supplemental record containing a copy of State's Exhibit no. 18, the arrest

video.

         We DIRECT the Clerk to send copies of this order, by electronic transmission, to Jan

Dugger, official court reporter of the 296th Judicial District Court, and to counsel for all parties.




                                                       DAVID L. BRIDGES
                                                       JUSTICE